IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40255

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 548
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 21, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RAMON VILLALBA GONZALEZ,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of six years, with two years
       determinate, for lewd conduct with a minor child under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Ramon Villalba Gonzalez pled guilty to lewd conduct with a minor child under sixteen,
Idaho Code § 18-1508. The district court sentenced Gonzalez to a unified term of six years, with
two years determinate. Gonzalez appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gonzalez’s judgment of conviction and sentence are affirmed.




                                                   2